DETAILED ACTION
This office action is in response to the amendments filed on 5/7/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The amendments filed on 5/7/2021, responding to the office action mailed 2/19/2021, have been entered. The present office action is made with all the suggested amendments and arguments being fully considered. Accordingly, currently pending in this application are claims 1, 2, 4-8, 10-15 and 17-20.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/10/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1, 2, 4-8, 10-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1, 2, 4-8, 10-15 and 17-20 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a semiconductor device implementing a Schottky diode, comprising a substrate; a first semiconductor layer formed over the substrate; a trench formed into a surface of the first semiconductor layer; a second semiconductor layer, and an 
Zhang (US 2014/0145289) in view of Mauder (US 2017/0170264) teaches most aspects of the present invention. However, the combination of references fail to teach features of a second semiconductor layer formed in contact with sidewalls and extending to a bottom of the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration.
In addition, with respect to claim 7, the claimed invention requires a semiconductor device implementing a Schottky diode, comprising: a substrate; a first semiconductor layer formed over the substrate, a second semiconductor layer, a trench in the first semiconductor layer, an electrically conductive material deposited within the trench over the second semiconductor layer to form the Schottky diode.
Zhang (US 2014/0145289) in view of Mauder (US 2017/0170264) teaches most aspects of the present invention. However, the combination of references fail to teach features of a second semiconductor layer formed in contact with sidewalls and bottom of a trench in the first semiconductor layer.
Lastly, with respect to claim 14
Zhang (US 2014/0145289) in view of Mauder (US 2017/0170264) teaches most aspects of the present invention. However, the combination of references fail to teach method steps of forming a second semiconductor layer in contact with sidewalls and bottom of the trench.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of a second semiconductor layer formed in contact with sidewalls and extending to a bottom of the trench, wherein the second semiconductor layer includes a semiconductor material with a first impurity concentration
In regards to claim 7; features of a second semiconductor layer formed in contact with sidewalls and bottom of a trench in the first semiconductor layer
In regards to claim 14; method steps of forming a second semiconductor layer in contact with sidewalls and bottom of the trench
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814